Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection

            The applicant’s amendment of 3/14/2021 necessitated a new ground of rejection as follows below:

 Claim Rejections

                                                    Claim Rejections - 35 USC § 102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless-

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowger et al. (JP H10202901).

          Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

           Cowger et al. disclose in Figures 1-3 an inkjet printer comprising:


 wherein the supply dock (42) fluidically, electrically, and mechanically couples to the fluid supply unit (122) to the printing device (Figures 1 and 3, paragraph 0009). 
         Regarding claim 5, wherein the printing device (10) conducts a printing process during the refill process (Figure 1).
         Regarding claim 6, wherein a mechanical coupling between the supply dock (42) and the fluid supply unit (12) occurs prior to a fluidic coupling (52, 66) between the supply dock (42) and the fluid supply unit (12) (Figures 1 and 3).
         Regarding claim 7, a fluid supply dock (42) to receive a fluid supply unit (12), the fluid supply dock (42) being external to a housing (22) of the printing device (10) (Figures 1 and 3); an internal reservoir (32) to receive an amount of fluid (ink) from the fluid supply unit (12) (Figure1); and a controller (24) to detect a presence of the fluid supply unit (12) and conduct an unattended internal reservoir refill operation (Figures 1-2, paragraph 0010).
         Regarding claim 8, a plurality of additional fluid supply docks (42) to receive a plurality of additional fluid supply units (12) (Figures 1 and 3);
         Regarding claim 9, wherein the controller (24) is to enable transfer of fluid from the plurality of additional fluid supply units (12) and the fluid supply unit in parallel (Figures 1-3, paragraph 0010);
         Regarding claim 10, wherein the plurality of additional fluid supply docks (42) and the fluid supply dock are mechanically coded to specific fluid supply units (12) (Figures 1-3, paragraph 0004);
         Regarding claim 11, wherein the fluid supply dock (42) is to mechanically couple to the fluid supply unit (12) prior to formation of a fluidic coupling between the fluid supply unit (12) and the fluid supply dock (42) (Figure 3, paragraphs 0009).

          Regarding claim 12, wherein the controller (24) is to enable a printing process by the printing device (10) during a refill process involving the fluid supply unit (12) (Figures 1 and 2).
          Regarding claim 13, an internal reservoir (32) within the printing device (10) (Figures 1). a supply dock (42) to interface with a fluidic interface (66) of a fluid supply unit (12) (Figures 1 
         Regarding claim 14, wherein the controller (24) is to detect (20, 80) a presence of the fluid supply unit (12) (Figures 1-3, paragraph 0010).
        Regarding claim 15, wherein the supply dock (42) is to mechanically interface with the fluidic interface (66) of the fluid supply unit (12) prior to formation of a fluidic coupling between the fluid supply unit (12) and the supply dock (42) (Figures 1 and 3).

                                                   Claim Rejections - 35 USC § 103 

          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP H10202901) in view of Pawlowski, JR. et al. (US Pub. 2001/0019346).

           Cowsger et al. disclose the basic features of the claimed invention as stated above but do not disclose the fluid supply unit has a fluidic volume of 50 mL or more.

           Regarding claim 4, Pawlowski, JR. et al. disclose in Figures 1 A-2, 12A-12B, 15, 44-47 and 49-51 an inkjet printer comprising wherein the fluid supply unit (12) has a fluidic volume of 50 mL or more (paragraphs 0133 and 0225).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pawlowski, JR. et al. in the Cowger et al.’s inkjet printer for the purpose of suppling ink.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP H10202901) in view of Nakamura (US Pat. 6,742,882).


         Cowger et al. disclose the basic features of the claimed invention as stated above but do not disclose moving fluid from the internal reservoir into the fluid supply unit through the supply dock.

         Regarding claim 16, Nakamura discloses in Figure 1 an ink jet recording apparatus comprising a step of moving fluid (ink) from the internal reservoir (5) into the fluid supply unit (32) through the supply dock (16).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura in the Cowger et al.’s inkjet printer for the purpose of removing air bubble by ink circulation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP H10202901) in view of Childers et al. (US Pat. 6,170,937).

         Cowger et al. disclose the basic features of the claimed invention as stated above but do not disclose a supply dock that comprises a key feature that corresponding to a key feature on a fluid supply unit that contains a correct fluid for that supply dock, the key feature of the supply dock extending vertically with the rail to prevent a fluid supply unit without the corresponding key feature from being fully engaged with the supply dock.



           
          Regarding claim 20, the supply dock (14) that further includes a key feature (66) that corresponding to a key feature (62) on a fluid supply unit (12) that contains a correct fluid for that supply dock (14), the key feature (66) of the supply dock (14) extending vertically with the rail (68) to prevent a fluid supply unit (12) without the corresponding key feature (65) from being fully engaged with the supply dock (14) (column 5, lines 50-65). 

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura and Childers et al. in the Cowger et al.’s inkjet printer for the purpose of providing a keying function to ensure an ink container that contains ink having the proper color and ink compatibility with printing system. 

Response to Applicant’s Arguments
The applicant argues that Cowger does not describe the type of printer that includes an internal reservoir that is refilled from an external fluid supply unit. The arguments are not persuasive because the printer (10) that includes an internal reservoir (printhead 32 that has an internal reservoir or an internal chamber, not shown) that is refilled from an external fluid supply unit (12).
The applicant argues that Cowger fails to disclose or suggest moving fluid from the intemal reservoir into the fluid supply unit through the supply dock. The applicant’s arguments have been carefully considered but not persuasive because “moving fluid (ink) from the intemal reservoir (5) into the fluid supply unit (32) through the supply dock (16) as shown in Figure 1.
Allowable Subject Matter
        
         Claims 2-3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a method for filling a reservoir of a printing device comprising a supply dock that includes a plurality of fluid supply docks to provide for a plurality of fluid supply units to be hung on the plurality of supply docks in the combination as claimed.

         Claims 17-19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing device comprising a supply dock that is
structured to receive a fluid supply unit such that the fluid supply unit hangs from the supply dock without support from below in the combination as claimed.

CONCLUSION 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M.. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .


/ANH T VO/Primary Examiner, Art Unit 2853